           Case 21-15049-PDR         Doc 11     Filed 06/14/21     Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

IN RE:                                               CASE NO. 21-15049-PDR
Altagracia Tavarez
                                                     CHAPTER 7
________Debtor(s)__________/

   DEBTOR’S EMERGENCY MOTION TO CONTINUE THE AUTOMATIC
                                       STAY
(Requesting expedited hearing date to be scheduled before the expiration of 30 days
            from the date of filing the petition which is June 24, 2021)

        COMES NOW, the Debtor, Altagracia Tavarez, by and through the undersigned

attorney, and hereby files this Motion to Continue the Automatic Stay, Pursuant to 11

U.S.C. 362(c)(3)(B) and (C), as to all creditors of the Debtor, and as grounds therefore

alleges:

   1.      On September 20, 2018, the Debtor filed a Chapter 13 petition for bankruptcy

           relief in the Southern District of Florida, Ft. Lauderdale Division (Case No.:

           18-21587-PDR).

   2.      The Chapter 13 bankruptcy case was dismissed on January 25, 2021, by Order

           Granting Chapter 13 Trustee's Request to Dismiss Case for Failure by

           Debtor(s) to Remain Current in Plan Payments [ECF#49] and closed on

           March 29, 2021.

   3.      This instant case was filed on May 25, 2021.

   4.      The Debtor presents to the court that the change in circumstances in regard to

           the mortgage holder or Secured Creditor since the Debtor can no longer cure

           and maintain the arrearage on her homestead property in her previous Chapter

           13 plan and thus now seeks to either attempt a refinancing or a sale to pay off
           Case 21-15049-PDR          Doc 11     Filed 06/14/21      Page 2 of 3




           the secured creditor and retain any exempt proceeds, if any, from her

           constitutionally protected homestead property.

   5.      The debtor’s homestead is in foreclosure and the extension of the automatic

           stay will allow the Debtor a breathing spell in order to get her affairs in order.

   6.      Furthermore, the Debtor’s absence of bad faith is imputed to this instant case

           as the Debtor made a substantial number of payments for a total of $48,746.00

           and paying the Secured Creditor $43,504.45 from that total amount.

   7.      The Debtor is not attempting to abuse the system by filing a second case.

   8.      There was no Motion to Lift the Automatic Stay filed in the previous case by

           any of the Debtor’s creditors.

   9.      This motion is made in good faith as to all creditors and only as a

           precautionary action to safeguard the rights the Debtor has with the stay

           provided by the Bankruptcy Code.

   10.     Pursuant to Local Rule 4001-1(L), the Debtor will file a supplemental

           Affidavit as Exhibit “A” declaring support of this instant Motion that

           describes the facts upon which the Debtor is relying on to rebut the

           presumption of the absence of good faith.

   WHEREFORE, the Debtor requests that the Court allow the automatic stay to

continue as to all creditors including the Secured Creditor together with any other relief

the Court deems appropriate under the facts.
           Case 21-15049-PDR         Doc 11     Filed 06/14/21     Page 3 of 3




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct cop of the foregoing Motion to

Continue the Automatic Stay was sent to all interested parties on the attached service list

on June 14, 2021.

                                                     Respectfully Submitted,

                                                     Robert Sanchez & Associates, P.A.
                                                     355 West 49TH Street
                                                     Hialeah, Florida 33012
                                                     (305) 687-8008
                                                     /s/ Robert Sanchez, Esq._____
                                                     Robert Sanchez, Esq.
                                                     FBN: 0442161
